Name: Commission Regulation (EEC) No 2696/77 of 7 December 1977 determining the conditions of entry of goods under subheadings 04.05 B II, 11.04 ex B I and C I, 25.01 A II a) and 35.02 A I of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 12 . 77 Official Journal of the European Communities No L 314/ 17 COMMISSION REGULATION (EEC) No 2696/77 of 7 Decen\ber 1977 determining the conditions of entry of goods under subheadings 04.05 B II , 11.04 ex B I and C I , 25.01 A II a) and 35.02 A I of the Common Customs Tariff the different denaturants used ; whereas this situation is liable to give rise to disparities in the application of the Common Customs Tariff and to deflections of trade and economic activity and also to prevent dena ­ tured products circulating freely within the Commu ­ nity ; Whereas , in the interests of all concerned and in order to lighten as far as possible the burden falling on national administrations , Community methods of denaturing should be established ; Whereas, to this end , a mandatory list should be drawn up of denaturants possessing, where necessary , specific properties ; whereas this list should include an indication of the minimum quantity of denaturant to be used for the purpose of denaturing a specified quan ­ tity of the product ; whereas, however, in order to allow for any unforeseen needs which might arise in a Member State , provision should be made to enable the State concerned to permit the temporary use of another denaturant ; Whereas the denatured products in question are normally used in industries other than the animal feed-manufacturing industry ; whereas , moreover, when such products are used in the latter industry or are consumed as such by animals , it is necessary to ensure that denaturing takes place in accordance with the provisions of Council Directive 70/524//EE of 23 November 1970 concerning additives in feeding ­ stuffs ( 5 ), as last amended by Directive 77/512/EEC (6); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by Regu ­ lation (EEC) No 280/77 (2 ), and in particular Articles 3 and 4 thereof, Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 of 28 June 1968 (3 ), as last amended by Regulation (EEC) No 2560/77 (4), refers to :  eggs not in shell and egg yolks, other than suitable for human consumption , of subheading 04.05 B II ;  flour and meal of sago and of roots and tubers falling within heading No 07.06, denatured , of subheading 11.04 C I ;  common salt ( including rock salt , sea salt and table salt) and pure sodium chloride , whether or not in aqueous solution , denatured , of subheading 25.01 A II a);  albumins rendered unfit for human consumption , of subheading 35.02 A I ; Whereas entry under these subheadings is subject to conditions to be determined by the competent authori ­ ties ; Whereas banana flour of subheading 1 1 .04 B I , imported under the scheme of generalized prefer ­ ences, benefits from a favourable tariff arrangement if denatured ; whereas this arrangement is subject to conditions to be determined by the competent authori ­ ties ; Whereas, in the circumstances , these conditions would inevitably involve denaturing with a view to rendering these products unfit for human consump ­ tion ; Whereas, for such denaturing, each Member State applies its own provisions , particularly in relation to HAS ADOPTED THIS REGULATION : A rticte 1 The entry of :  eggs not in shell and egg yolks , other than suitable for human consumption ;  banana flour, denatured , imported under the gener ­ alized preference arrangements ;(') OJ No L 14 , 21 . 1 . 1969 , p. 1 . ( 2 ) OJ No L 40 , 11.2 . 1977 , p. 1 . ( 3 ) OJ No L 172, 22 . 7 . 1968 , p. 1 . ( 4 ) OJ No L 303 , 28 . 11 . 1977 , p. 1 ( 5 ) OJ No L 270 , 14 . 12 . 1970 , p. 1 . ( b ) OJ No L 207, 13 . 8 . 1977 , p. 53 . No L 314/ 18 Official Journal of the European Communities 8 . 12. 77  flour and meal of sago and of roots and tubers falling within heading No 07.06 ;  denatured common salt (including rock salt, sea salt and table salt) and pure sodium chloride, whether or not in aqueous solution , denatured ;  albumins to be rendered unfit for human consumption ; falling, respectively, within subheadings 04.05 B II , 11.04 ex B I and C I , 25.01 A II a) and 35.02 A I of the Common Customs Tariff shall be subject to the condition that these goods are denatured so as to make them unfit for human consumption by means of one of the denaturants referred to in Annexes A, B, C, D and E respectively . Article 2 The denaturing of the products referred to in Article 1 shall be carried out by using the quantities of dena ­ turant referred to in the Annexes to this Regulation in respect of each denaturant . Denaturing shall be carried out in such a way as to ensure that the product to be denatured and the dena ­ turant are homogeneously mixed and cannot be separ ­ ated again in a manner which is economically viable . Article 3 By way of derogation from Article 1 , any Member State may temporarily approve the use of a denaturant not specified in the Annexes to this Regulation . In such a case , a notification shall be sent to the Commis ­ sion within 30 days , giving detailed particulars of such denaturants and of the quantities used . The Commis ­ sion shall inform the other Member States as soon as possible . The Common Customs Tariff Nomenclature Committee shall take up the question under the provi ­ sions of Article 2 and, if appropriate, Article 3 of Regu ­ lation (EEC) No 97/69 . If on the expiry of 18 months from the date of receipt by the Commission of the notification this Committee has not delivered an opinion to the effect that the denaturant in question be included in an Annex to this Regulation , then use of such denaturant shall forthwith cease in all Member States . Article 4 This Regulation shall apply without prejudice to the provisions of Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs, as last amended by Directive 77/ 51 2/EEC. Article 5 Each Member State shall inform the Commission of the steps taken by its central administration for the purposes of applying this Regulation . The Commission shall forthwith communicate this information to the other Member States . Article 6 This Regulation shall enter into force on 1 January 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 December 1977 . For the Commission fitienne DAV1GNON Member of the Commission 8 . 12. 77 Official Journal of the European Communities No L 314/ 19 ANNEX A DÃ ©naturant Product to be denatured Name Minimum quantity to be used in g per 100 kg of product to be denatured 1 2 Ã » Eggs not in shell and egg yolks , other than suitable for human consumption (subheading 04.05 B II ) Spirit of turpentine Essence of lavender Oil of rosemary Birch oil Fish meal of subheading 23.01 B of the Common Customs Tariff, having a characteristic odour and containing by weight in the dry matter at least :  62-5 % crude protein and  6 % crude lipids (fatty matter) 500 100 150 100 5 000 A NNCX B DÃ ©naturant Product to be denatured Name Minimum quantity to be used in g per 100 kg of product to be denatured I 2 Ã » Banana flour, denatured , imported under the scheme of generalized preferences (subheading ex 1 1 .04 B I ) Fish oil or fish liver oil , filtered but not deodorized or decolo ­ rized , with no additives Fish meal of subheading 23.01 B of the Common Customs Tariff, having a characteristic odour and containing by weight in the dry matter at least :  62-5 % crude protein and  6 % crude lipids ( fatty matter) 1 000 5 000 A NNI- X C DÃ ©naturant Product to he denatured Name Minimum quantity to be used in g per 1 00 kg of product to be denatured 1 2 3 Flour and meal of sago and of roots and tubers falling within heading No 07.06, denatured (subheading 1 1.04 C I ) Fish oil or fish liver oil , filtered but not deodorized or decolo ­ rized , with no additives Fish meal of subheading 23.01 B of the Common Customs Tariff, having a characteristic odour and containing by weight in the dry matter at least :  62 5 % crude protein and  6 % crude lipids ( fatty matter) 1 000 5 000 .? No L 314/20 Official Journal of the European Communities 8 . 12 . 77 A NNEX D ,? DÃ ©naturant Product to be denatured Name Minimum quantity to be used in g per 100 kg of product to be denatured Chemical name or description Common name Colour index (') 1 2 .i 4 S Common salt ( including rock salt, sea salt and table salt) and pure sodi ­ um chloride, whether or not in aqu ­ eous solution , denatured (subhea ­ ding ex 25.01 A II a)) Sodium salt of 4-sulphobenzeneazoresorci ­ nol , or 2, 4-dihydroxyazobenzene-4-sulpho ­ nic acid (colour : yellow) Disodium salt of 1 -(4-sulpho-l - phenylazo)- 4-aminobenzene-5-sulphonic acid (colour : yellow) Chrysoine S Fast yellow AB 14 270 13 015 6 6 Tetrasodium salt of 1 -4-sulpho-l - naphthy ­ lazo)-2-naphthol-3,6,8-trisulphonic acid (colour : red) Ponceau 6R 16 290 1 Tetrabromofluorescein (colour : fluorescent yellow) Eosine 45 380 0-5 Naphthalene Naphthalene  250 Powdered soap Powdered soap  1 000 Sodium or potassium dichromate (colour : yellow) Sodium or potassium dichromate  30 Iron oxide containing not less than 50 % of Fe ¿03 by weight . The iron oxide should be dark red to brown , and should take the form of a fine powder of which at least 90 % passes through a sieve having a mesh of 010 mm. Iron oxide 250 Sodium hypochlorite Sodium hypochlorite  3 000 (') This column contains the corresponding numbers of the ' Rowe Colour Index third edition , 1971 , Bradford , England . ANNEX E DÃ ©naturant Product to be denatured Namu Minimum quantity to be used in g per 100 kg of product to be denatured 1 2 3 Albumins to be rende ­ red unfit for human con ­ sumption (subheading ex 35.02 A I) Oil of rosemary (for liquid albumins only) Crude oil of camphor ( for liquid and solid albumins) 150 2 000